 327 NLRB No. 361NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Prestige Messenger Service, Inc. and Chauffeurs,Teamsters and Helpers Local Union No. 175, af-filiated with the International Brotherhood ofTeamsters, AFLŒCIO.  Cases 9ŒCAŒ35647 and9ŒCAŒ35757November 24, 1998DECISION AND ORDERBY MEMBERS FOX, HURTGEN, AND BRAMEUpon charges and an amended charge filed by theUnion on January 14, March 2 and 20, 1998, the ActingGeneral Counsel of the National Labor Relations Board
issued a complaint on April 6, 1998, against Prestige
Messenger Service, Inc., the Respondent, alleging that it
has violated Section 8(a)(1) and (3) of the National La-bor Relations Act.  Subsequently, on April 20, 1998, theRespondent filed an answer to the complaint.  On Octo-ber 7, 1998, however, the Respondent withdrew its an-swer.On October 19, 1998, the Acting General Counselfiled a Motion for Summary Judgment with the Board.On October 21, 1998, the Board issued an order transfer-ring the proceeding to the Board and a Notice to ShowCause why the motion should not be granted.  The Re-spondent filed no response.  The allegations in the mo-tion are therefore undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within14 days from service of the complaint, unless good cause
is shown.  In addition, the complaint affirmatively notes
that unless an answer is filed within 14 days of service,
all the allegations in the complaint will be considered
admitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Respon-dent, on October 7, 1998, withdrew its answer to thecomplaint.  Such a withdrawal has the same effect as a
failure to file an answer, i.e., the allegations in the com-plaint must be considered to be admitted to be true.1In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel's Motion for Summary Judgment.On the entire record, the Board makes the following                                                       1 See Maislin Transport, 274 NLRB 529 (1985).FINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a corporation,has been engaged in the operation of a multistate parceldelivery and courier service at its facilities in Huntington
and Nitro, West Virginia.  During the 12-month period
preceding issuance of the complaint, the Respondent, in
conducting its business operations described above, pur-chased and received at its Huntington and Nitro, WestVirginia facilities, goods valued at more than $50,000
directly from points outside the State of West Virginia.We find that the Respondent is an employer engaged incommerce within the meaning of Section 2(2), (6), and
(7) of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESAt all material times, the Respondent has maintainedthe following rule:SOLICITATIONSolicitation of goods or services to customers by em-ployees is strictly prohibited.  Distribution of handbillsor literature to customers for advertising, political or
religious purposes is strictly prohibited.  Solicitation of
goods or services to other employees must be approved
in advance by management.  Distribution of handbills
or literature to other employees for advertising, political
or religious purposes must be approved in advance by
management.On about September 27, 1997, the Respondent, by itssupervisor and agent, Iraj Pourfarhadi, at its Nitro, WestVirginia facility, prohibited an employee from soliciting
or speaking to other employees about the Union in the
Respondent™s facility, and created an impression among
its employees that their union activities and sympathies
were under surveillance.In about November 1997, the Respondent, through itssupervisor and agent, Michael Collins, at its Nitro, WestVirginia facility, threatened employees by telling themthat (1) voting for the Union would make things worsefor employees because they could lose their jobs; (2) if
they voted for the Union, things would get worse and
they would lose their jobs; (3) those who voted for the
Union would not have a job after he took over; (4) those
who voted for the Union would lose their jobs after the
election; and (5) if they voted in the Union, the Respon-dent™s contractor, Airborne Express, would pull its con-tract.In about December 1997, the Respondent, by MichaelCollins, threatened employees with loss of jobs if theyvoted for the Union.On about December 20, 1997, the Respondent dis-charged employee Shane Walsh because he joined, as-sisted, or supported the Union and engaged in concerted DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2activities, and to discourage employees from engaging inthose activities.CONCLUSIONS OF LAWBy the acts and conduct described above, the Respon-dent has interfered with, restrained, and coerced employ-ees in the exercise of the rights guaranteed in Section 7of the Act and has thereby engaged in unfair labor prac-tices affecting commerce within the meaning of Section8(a)(1) and Section 2(6) and (7) of the Act.2By discharging Shane Walsh, the Respondent has dis-criminated in regard to hire or tenure or terms and condi-tions of employment, thereby discouraging membershipin a labor organization in violation of Section 8(a)(3) and
(1), and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed toeffectuate the policies of the Act.  Specifically, having
found that the Respondent has maintained an unlawful
rule in violation of Section 8(a)(1), we shall order the
Respondent to rescind the rule.  Further, having found
that the Respondent has violated Section 8(a)(3) and (1)
by discharging Shane Walsh, we shall order the Respon-dent to offer him full reinstatement to his former job or,if that job no longer exists, to a substantially equivalent
position, without prejudice to his seniority or any other
rights or privileges previously enjoyed.  We also shallorder the Respondent to make Walsh whole for any lossof earnings and other benefits suffered as a result of the
discrimination against him.  Backpay shall be computed
in accordance with F. W. Woolworth Co., 90 NLRB 289(1950), with interest as prescribed in New Horizons forthe Retarded, 283 NLRB 1173 (1987).  The Respondentalso shall be required to remove from its files any refer-ence to Walsh™s unlawful discharge, and to notify him inwriting that this has been done.ORDERThe National Labor Relations Board orders that theRespondent, Prestige Messenger Service, Inc., Nitro,West Virginia, its officers, agents, successors, and as-signs, shall1. Cease and desist from(a) Maintaining the following unlawful rule:SOLICITATIONSolicitation of goods or services to customers by em-ployees is strictly prohibited.  Distribution of handbillsor literature to customers for advertising, political orreligious purposes is strictly prohibited.  Solicitation of                                                       2 In joining his colleagues in concluding that the Respondent vio-lated Sec. 8(a)(1) by maintaining its solicitation rule, Member Brameemphasizes that the Respondent has withdrawn its answer and, accord-ingly, the complaint allegation is deemed admitted to be true.goods or services to other employees must be approvedin advance by management.  Distribution of handbills
or literature to other employees for advertising, political
or religious purposes must be approved in advance by
management.(b) Threatening employees that things would getworse, that they would lose their jobs, and that the Re-spondent™s contractor, Airborne Express, would termi-nate its contract, if they select Chauffeurs, Teamsters andHelpers Local Union No. 175, affiliated with the Inter-national Brotherhood of Teamsters, AFLŒCIO, as theirbargaining representative.(c) Creating an impression among employees that theirunion activities are under surveillance.(d) Prohibiting employees from soliciting or speakingto fellow employees about the Union in the Respondent™sfacility.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Rescind its unlawful rule set forth above.(b) Within 14 days from the date of this Order, offerShane Walsh full reinstatement to his former job or, ifthat job no longer exists, to a substantially equivalent
position, without prejudice to his seniority or any other
rights or privileges previously enjoyed.(c) Make Shane Walsh whole for any loss of earningsand other benefits suffered as a result of his unlawfuldischarge, in the manner set forth in the remedy section
of this decision.(d) Within 14 days from the date of this Order, removefrom its files any reference to the unlawful discharge ofShane Walsh, and within 3 days thereafter, notify him in
writing that this has been done and that his discharge willnot be used against him in any way.(e) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(f) Within 14 days after service by the Region, post atits facility in Nitro, West Virginia, copies of the attachednotice marked ﬁAppendix.ﬂ3 Copies of the notice, onforms provided by the Regional Director for Region 9,after being signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous places                                                       3 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ PRESTIGE MESSENGER SERVICE33including all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered,
defaced or covered by any other material.  In the event
that, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facilityinvolved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the noticeto all current employees and former employees employed
by the Respondent at any time since September 27, 1997.(g) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.   Dated, Washington, D.C.    November 24, 1998Sarah M. Fox,                                 MemberPeter J. Hurtgen,                             Member
J. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT maintain the following unlawful rule:SOLICITATIONSolicitation of goods or services to customers by em-ployees is strictly prohibited.  Distribution of handbillsor literature to customers for advertising, political or
religious purposes is strictly prohibited.  Solicitation of
goods or services to other employees must be approvedin advance by management.  Distribution of handbillsor literature to other employees for advertising, political
or religious purposes must be approved in advance bymanagement.WE WILL NOT threaten you that things would getworse, that you would lose your jobs, and that our con-tractor, Airborne Express, would terminate its contract, ifyou select Chauffeurs, Teamsters and Helpers Local
Union No. 175, affiliated with the International Brother-hood of Teamsters, AFLŒCIO, as your bargaining repre-sentative.WE WILL NOT create an impression among you thatyour union activities are under surveillance.WE WILL NOT prohibit you from soliciting or speakingto fellow employees about the Union in our facility.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL rescind our unlawful rule set forth above.WE WILL, within 14 days from the date of this Order,offer Shane Walsh full reinstatement to his former job or,if that job no longer exists, to a substantially equivalentposition, without prejudice to his seniority or any other
rights or privileges previously enjoyed.WE WILL make Shane Walsh whole for any loss ofearnings and other benefits suffered as a result of hisunlawful discharge, with interest.WE WILL, within 14 days from the date of this Order,remove from our files any reference to the unlawful dis-charge of Shane Walsh, and WE WILL, within 3 daysthereafter, notify him in writing that this has been doneand that his discharge will not be used against him in anyway.PRESTIGE MESSENGER SERVICE, INC.